                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                 DETROIT DIVISION

 In Re:                                            Case No. 20-52130-pjs

 Selena Barbara Houston
  aka Selena Houston                               Chapter 13
  aka Selena B. Houston

 Debtor.                                           Judge Phillip J. Shefferly

                                  NOTICE OF APPEARANCE

        Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Eastern District of Michigan, and enters an appearance on behalf of Franklin
Credit Management Corporation as servicer for Wilmington Savings Fund Society, FSB, not in
its individual capacity but solely as certificate trustee of Bosco Credit II Trust Series 2010-1, in
the above captioned proceedings.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




  20-52130-pjs       Doc 10     Filed 12/14/20     Entered 12/14/20 11:55:42         Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                           Case No. 20-52130-pjs

 Selena Barbara Houston
  aka Selena Houston                              Chapter 13
  aka Selena B. Houston

 Debtor.                                          Judge Phillip J. Shefferly

                                     PROOF OF SERVICE

        The undersigned does hereby certify that a copy of the Notice has been duly
electronically serviced, noticed or mailed via U.S. First Class Mail, postage prepaid on
December 14, 2020 to the following:

          Selena Barbara Houston, Debtor
          12701 Gunston Street
          Detroit, MI 48205

          A. Rita Kostopoulos, Debtors’ Counsel
          kalawecf@thekostopouloslawyers.com

          David Wm Ruskin, Chapter 13 Trustee
          ecf-emails@det13.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor




  20-52130-pjs        Doc 10    Filed 12/14/20    Entered 12/14/20 11:55:42        Page 2 of 2
